SiebeoKeb, J.
(dissenting). I am unable to concur in the decision of the court and indorse the views expressed in the opinion regarding the intent of the parties expressed in the release in question. It is held that the injuries enumerated in the release and the results therefrom include the injury for which plaintiff seeks recovery in this action. The *611release is an acknowledgment of satisfaction of “all claims which 1 [plaintiff] now Rave, or may Hereafter Rave,” against defendant, “by reason of injuries received by me” by collision of cars; “tRe injuries then and there received, as claimed by me, being right limb contusion, Read struck, shook up badly, and, further, by reason of said accident and collision I was otherwise bruised and injured.” From this language the intent of the parties as to what the release covered must be ascertained, and nothing should be included except what the parties mutually intended to embrace in the language of the release. Considering this language in the light of the facts of the transaction then before the parties, I think it is apparent that they were dealing with the known and visible injuries, namely, “right limb contusion, head struck, shook up badly, and . . . otherwise bruised and injured,” and the results thereof. In this view this is a release of the damages for the injuries enumerated, and the general words are limited to the particular injuries described in the release. The testimony in the case warrants the inference of fact found by the jury, that the injury for which recovery is claimed in this action was an encysted ovary caused directly by external violence inflicted in the collision. It certainly is not one of the injuries particularly enumerated in the release, nor can I perceive that it can be treated as a result of these injuries. If the phrase in the release, “shook up badly,” is treated as inclusive of the injury from which this encysted ovary may be said to have resulted, then it seems a necessary consequence that it includes all of the injuries caused by the shock and the blow resulting from the collision. Such an interpretation would in practical effect make the release a general one for all injuries the plaintiff sustained as a result of the accident. I think the language employed by the parties clearly negatives the conclusion of the court and shows that the parties did not agree on a release for injuries aside from those enumerated and *612those resulting therefrom. The enumerated injuries do not include the injury to the ovary. When the release was agreed upon it was unknown to the parties, and the evidence does not show that it resulted from those specified in the release. These facts and circumstances bring the case within the rule declared in Texas & Pac. R. Co. v. Dashiell, 198 U. S. 521, 25 Sup. Ct. 131; Jackson v. Stackhouse, 1 Cow. 122.
It is declared in the opinion of the court that if the words in the release descriptive of the injuries were set out in a complaint plaintiff could have recovered for the injury to the ovary as a natural result of the direct injury so described. This would no doubt follow under the rule of procedure that damages insulting from one and the same cause of action must be sued for and recovered in one action. Under this rule such language in a pleading would be so liberally construed as to include all of the damages resulting from the cause of action set out in the complaint. Lumley v. Wabash R. Co. 76 Fed. 66. But I take it such is not the rule applied to releases for part of the damages resulting from an injury. Such a release can only cover what the parties intended should be covered by its terms, and cannot be extended to injuries not included in the agreement of the parties though arising out of the same cause of action. I am of opinion that plaintiff established a claim for recovery not included in the release, and that the judgment should have been affirmed.
TiMLiN and Bashfokd, JT., concur in the foregoing opinion of Mr. Justice Siebeckeb.